Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 12, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00043-CV



          IN RE FAST TRAC TRANSPORTATION, L.L.C., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-44126

                         MEMORANDUM OPINION

      On January 25, 2022, relator Fast Trac Transportation, L.L.C. filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Christine Weems, presiding judge of the 281st District Court of Harris County, to
vacate the trial court’s October 25, 2021 order granting Defendant Tri Element’s,
Inc.’s motion for leave to file letter of credit in lieu of surety bond and January 2,
2022 order denying Plaintiff’s motion to reconsider.

      On June 29, 2022, relator filed an unopposed voluntary withdrawal of its
petition for writ of mandamus. Accordingly, we grant relator’s motion and dismiss
relator’s petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                           2